Dismissed and Memorandum Opinion filed January 10, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-11-00981-CR
                                     ____________

                       ANDRE DWAYNE SANDERS, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 263rd District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1323154


                      MEMORANDUM                       OPINION

       Appellant entered a “guilty” plea to robbery. In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on October 13, 2011,
to confinement for three years in the Institutional Division of the Texas Department of
Criminal Justice. We dismiss the appeal.

       The trial court entered a certification of the defendant’s right to appeal in which the
court certified that this is a plea bargain case, and the defendant has no right of appeal. See
Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the record on
appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s certification.
See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Accordingly, we dismiss
the appeal.


                                     PER CURIAM


Panel consists of Justices Frost, Seymore, and Jamison.
Do Not Publish -- Tex. R. App. P. 47.2(b).




                                             2